

Exhibit 10.12


CERTAIN PERSONALLY IDENTIFIABLE INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT






nxplogo.jpg [nxplogo.jpg]




August 17, 2018




Peter Kelly
[********]


Dear Peter,


This letter serves to confirm your transfer to the employing entity NXP USA,
Inc. (“NXP” or “the Company”), with a home-based location in the U.S. Please
note that the following terms will apply to your employment as a result of your
transfer. To the extent not inconsistent with the below, the terms incorporated
in your Employment Agreement dated June 19, 2012 will continue to remain in
effect.


1.
Your employment with NXP will be on an at-will basis, meaning that each party
has the right to discontinue the employment relationship for any reason
whatsoever, and your position is classified as exempt under the Fair Labor
Standards Act.


2.
Notwithstanding the at-will relationship, each party may terminate employment as
per the end of a calendar month by giving written notice, subject to a notice
period of three months for the Company and three months for you.



3.
Your bi-weekly salary will be $28,846.15 and will be paid in accordance with our
normal payroll schedule. You will be eligible to enroll in NXP’s Group Employee
Benefit Programs.



4.
You will be eligible to participate in the NXP Annual Incentive Plan (AIP). The
gross at target annual incentive amount is currently set at 100% of your gross
annual salary. For incomplete calendar years the annual incentive will be
prorated. The current maximum annual incentive opportunity is equal to 200% of
the at target annual incentive opportunity. Payment is contingent upon meeting
overall business objectives. Any payments under the Annual Incentive Plan will
be strictly governed by the terms and conditions of the plan document.





NXP Semiconductors, 6501 William Cannon Drive West, Austin, Texas 78735
www.nxp.com
exhibit1012employment_image2.gif [exhibit1012employment_image2.gif]

--------------------------------------------------------------------------------



Exhibit 10.12


CERTAIN PERSONALLY IDENTIFIABLE INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT




5.
Annually, you will be entitled to receive a physical examination. Expenses
relating to your annual physical will be paid for by the Company.



6.
You will be subject to NXP’s Paid Time Off for Senior Leaders policy, which
allows you to take Paid Time Off at your own discretion, subject to approval of
Rick Clemmer and ensuring company and business requirements are met. No Paid
Time Off will be accrued and no unused Paid Time Off will be rolled over from
one year to the next and/or paid out at termination.



7.
Your seniority rights accrued during your employment with NXP Semiconductors
N.V. and its group companies will be acknowledged by the Company.



8.
In the event of your termination of employment by the Company, other than for
Cause, you will be entitled to a fixed gross severance amount (“Severance
Payment”), provided you sign and return the General Release in the form attached
as Exhibit A within seven days following your Separation Date. The Severance
Payment to be paid to you shall be one times your gross annual base salary (per
Section 3 above), and one times your gross at target AIP payment (per Section 4
above). “Cause” shall for purposes of this provision be understood to be present
only if the Company shows that termination is based on material breaches of your
obligations owed to the Company to the detriment of the Company, which breaches
must be of a nature and severity that render your continued employment
unbearable for the Company. Criminal acts committed by you against the Company
always qualify as Cause.





NXP Semiconductors, 6501 William Cannon Drive West, Austin, Texas 78735
www.nxp.com
exhibit1012employment_image2.gif [exhibit1012employment_image2.gif]

--------------------------------------------------------------------------------














Please acknowledge your agreement to the terms of your transfer by signing and
returning a scanned copy of this letter via email to [********]. The effective
date of your transfer will be September 10, 2018.


Sincerely,








Jan Vernon
SVP Total Rewards






/s/ P. Kelly
________________________________________             _______________
Signature                               
                                             Date







--------------------------------------------------------------------------------











EXHIBIT A – GENERAL RELEASE


In exchange for the Severance Payment, and other consideration of value, you
agree to the following:


1)    You agree to release NXP USA, Inc. and its past and present affiliated
companies (“NXP”), and their past and present officers, directors, agents and
employees (collectively “Releasees”) from any and all claims, known or unknown,
that in any way arise from or relate to your employment with NXP or the
termination thereof, or that relate to any events or circumstances that occurred
prior to the date of your execution of this General Release. In releasing them
from all claims, you understand that such a release includes, but is not limited
to, any type of employment, discrimination, or termination claim you may have,
including claims arising under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Equal Pay Act, the Family and Medical Leave
Act, the National Labor Relations Act, the Fair Labor Standards Act, and any
other federal, local or common laws regarding rights or claims relating to
employment, to the maximum extent such released claims are permitted by law.
Your release also includes all age discrimination claims under the Age
Discrimination in Employment Act or any comparable state or local law.


You represent and warrant that you do not presently have on file, and further
represent and warrant to the maximum extent allowed by law that you will not
hereafter file, any lawsuits, claims, charges, grievances or complaints against
the Releasees in or with any administrative, state, federal or governmental
entity, agency, board or court, or before any other tribunal or panel of
arbitrators, public or private, based upon any actions or omissions by the
Releasees occurring prior to your Separation Date.


You understand that this Release extends to all claims of any nature and kind,
known or unknown, past or present, which you may have against NXP


This release does not include claims that by law cannot be waived by you, such
as your right to file a charge or complaint with governmental agencies. You do,
however, waive any rights to collect money damages or to reinstatement as a
result of your employment with NXP or the termination of that employment.
Nothing in this General Release shall be construed to prohibit you from
reporting conduct to, providing truthful information to, or participating in any
investigation or proceeding conducted by any federal or state government agency.


Finally, you understand that by signing this General Release you are not
releasing any accrued and vested rights you have under NXP benefit plans that
survive separation from employment under the terms of the plans.


2)    You agree that you have continuing obligations pertaining to
confidentiality and non-competition pursuant to the Employment Agreement signed
by you, and you further agree that all information possessed by you relative to
the activities of NXP which is of a secret or confidential nature, which may
include but is not limited to customer lists, pricing, technical and production
know-how, developments, inventions, processes, or administrative procedures, is
the property of NXP or its licensors, as the case





--------------------------------------------------------------------------------









may be, and you shall not use for the benefit of others or disclose to others
such information so long as its secret or confidential nature is preserved by
NXP. Nothing herein shall prevent you from using and availing yourself of your
general technical, engineering and inventive skill, knowledge and experience,
including that pertaining to or derived from the non-secret and non-confidential
aspects of the activities of NXP.


You also agree for a period of one year following your Separation Date not to,
directly or indirectly, solicit, induce or attempt to induce any employee of NXP
to leave the employ of the company for employment with yourself or any other
person or entity.


3)    From your Separation Date, and for as long thereafter as will be
reasonably necessary, you agree to cooperate fully with NXP, taking into account
any new employment obligations, in any investigation, negotiation, litigation or
other action arising out of transactions in which you were involved or of which
you had knowledge during your employment by NXP. If you incur any business
expenses in the course of performing your obligations under this section, you
will be reimbursed for the full amount of all reasonable expenses upon your
submission of adequate receipts confirming that such expenses actually were
incurred.
4)    You agree that you will not, directly or indirectly, make or cause to be
made any statement, observation or opinion disparaging the business, goodwill or
reputation of NXP, which includes its officers and employees. Nothing contained
in this General Release is intended to prevent you from testifying truthfully in
any legal proceeding.


5)    This General Release shall, in all respects, be interpreted, enforced, and
governed under the laws of the State of Texas applicable to contracts executed
and performed in Texas without giving effect to conflicts of law principles. You
agree that any litigation concerning this General Release shall be brought in
the state or federal courts of Texas, unless otherwise provided for in a plan
document.


You should know that by law you must be given at least twenty-one (21) days to
consider this General Release. Furthermore, you may revoke this General Release
within seven (7) days after signing. This General Release will not become
effective or enforceable until the seven (7) day revocation period has expired.






________________________________________             _______________
Signature                               
                                             Date









--------------------------------------------------------------------------------








nxplogoa01.jpg [nxplogoa01.jpg]


EMPLOYMENT AGREEMENT




between


1. NXP Semiconductors N.V. and
2. Mr. P. Kelly






Dear Peter,


On behalf of NXP Semiconductors N.V. ("NXP"), I am pleased to confirm our offer
to you for the position of Chief Financial Officer NXP, Management Team Member
NXP and Executive Vice President NXP (hereinafter also referred to as the
"Member MT").




THE UNDERSIGNED:


1.
NXP Semiconductors N.V., established and headquartered at Eindhoven, the
Netherlands (hereinafter referred to as "the Company), represented by Rick
Clemmer in his capacity of Member of the Board of Directors and CEO, acting on
behalf of the Company;



and


2.
Mr. Peter Kelly hereinafter referred to as: "Member MT";





WHEREAS:


DECLARE AND HAVE AGREED AS FOLLOWS:


1
DATE OF COMMENCEMENT OF EMPLOYMENT AND POSITION



1.1
Effective date of commencement of this Agreement is June 19, 2012. Your
seniority rights accrued during your employment with NXP and its group companies
will be acknowledged by the Company. The Member MT is appointed as, and accepts
the position of, Chief Financial Officer NXP as per August 1, 2012.



1.2
The Member MT place of employment will be the office of the Company in
Eindhoven. The Company will be entitled, however, to change the place of
employment; in such case the Member MT's personal interests and circumstances
shall, as far as possible, be taken into consideration.






--------------------------------------------------------------------------------







1.3
The Member MT shall fully devote his working time and working capacity to his
position. To the extent his working hours will be in excess of normal working
hours, he shall not be entitled to any additional compensation in respect
thereof.



1.4
The Member MT shall fulfil all obligations vested in him by law, laid down in
the articles of association of the Company, by the applicable corporate
governance rules and by instructions determined or to be determined in any Board
of Directors or MT regulation.







PK







--------------------------------------------------------------------------------








nxplogoa02.jpg [nxplogoa02.jpg]


Employment Agreement between the Company and Mr. P. Kelly    June 6, 2012




1.5
The Member MT is obliged to do or to refrain from doing all that officers in
similar positions should do or should refrain from doing. The Member MT shall
fully devote himself, his time and his energy to promoting the interest of the
Company and its group of companies.



1.6
If the Member MT is a member of the board of another company within the group of
companies on the basis of his position as Member MT (so-called "qq
directorships"), or if the Member MT is employed in any other position pursuant
to his position as Member MT (so-called "qq-positions"), he will pay the income
derived there from to the Company, unless the Company decides otherwise. The
Company shall hold the Member MT harmless from any tax disadvantage to the
extent related to such payment to the Company.

As agreed in the E-mail, dated January 26, 2011, your board membership with
Plexus has
been approved. We have also decided that in your specific situation, the
compensation does not have to be transferred to NXP.


1.7
The Member MT acknowledges that he has read, understood and shall adhere to
NXP's business code of conduct, the code of ethics senior financial officers,
NXP Semiconductors N.V.'s rules on holding and trading in NXP Securities and
other guidelines, laid down in any NXP company manual or other codes, as
established and amended from time to time. See also Annexes 6, 7 and 8.







2
DURATION OF THE AGREEMENT AND NOTICE OF TERMINATION



2.1
The Agreement has been entered into for an indefinite period.



2.2
This Agreement shall terminate automatically, without notice being required, on
the first day of the calendar month following the date on which the Member MT
reaches the pension age which may be reviewed in accordance with the applicable
pension scheme as applicable from time to time, which is currently 65 year.



2.3
Each party may terminate the Agreement as per the end of a calendar month by
giving written notice, subject to a notice period of six months for the Company
and three months for the Member MT.



2.4
Upon termination of this Agreement the Member MT shall resign from any q.q.
directorship(s) and/or q.q. position(s) held by him as referred to in article
1.6 of this Agreement.



In the event of termination of employment of the Member MT by the Company, other
than for a compelling reason ("dringende redden") within the meaning of Dutch
labour law, local labour law shall be decisive for the entitlement to a fixed
gross severance amount. The fixed gross severance amount to be paid to the
Member MT shall be once the gross annual base salary (as referred to in article
3.1 of this Agreement) and once the gross at target Annual Incentive amount (as
referred to in article 3.3 of this Agreement). Should any such severance payment





--------------------------------------------------------------------------------





be agreed between the parties or be determined by a relevant Court, the actual
amount payable to the Member MT will be such severance payment less any gross
amounts of salary and/or costs of benefits paid or payable by the Company during
the notice period unless the Member MT has performed or will perform actual work
during the notice period.


2.5
For the purposes of this article 2 "actual work" shall be deemed to include
periods of holiday leave and periods of incapacity to work on account of illness
or disablement, in so far as such period does not exceed 3 months.





PK







--------------------------------------------------------------------------------






nxplogoa03.jpg [nxplogoa03.jpg]


Employment Agreement between the Company and Mr. P. Kelly    June 6, 2012






3
SALARY AND BONUS



3.1
The Member MT shall receive a gross annual base salary of USD 545,000 including
holiday allowance, to be paid in twelve equal monthly instalments at the end of
each calendar month, net of the mandatory and agreed withholdings and
deductions.



3.2
The CEO of NXP shall review annually, at its discretion, if there should be an
increase in the gross base salary as per April 1 of a relevant year. The Member
MT shall be informed in writing of any salary increases awarded to him in this
way.



3.3
The Member MT will be entitled to participate in the Members MT Incentive
scheme. The annual incentive targets will be set from year to year by the CEO of
NXP. The gross at target annual incentive amount is currently set at 65% of your
fix gross salary per annum. For incomplete calendar years the annual incentive
will be prorated. The current maximum annual incentive opportunity is equal to
200% of the at target annual incentive opportunity. Within NXP, the maximum
position-related annual incentives are fixed by the Board of Directors (BoD).
Therefore, if the BoD decides to introduce changes in the annual incentive
scheme related to your position, these changes will automatically apply to the
Agreement and will be deemed to form part thereof.





3.4
In case of termination of the Agreement by the Company other than for cause
(ontslag op staande voet) or, by the Court on application of the Company other
than for cause (dringende reden), or in case of retirement or death the Company
will pay a pro rata payment of the bonus for the financial year in which, or
shortly after which, the Executive's employment is terminated, provided that the
conditions for bonus pay-out are met, which payment will be prorated for the
period that the Executive has performed actual work for the Company and whereby
the pro rata bonus shall not be paid to the Executive until the financial
results for the relevant year have been determined. In all other situations in
which the Agreement ends, or if the Executive has served notice, no (pro rata)
payment of the bonus will be considered and/or made.



3.5
Without prejudice to clause 3.4, if the Executive has not performed actual work
during the full financial year, any bonus paid (if conditions for bonus pay-out
are met) shall be pro rata to the part of the financial year during which the
Executive has performed actual work. For the purposes of this article "actual
work" shall be deemed to include periods of holiday leave and periods of
incapacity to work on account of illness or disablement, in so far as such
period does not exceed 3 months.





4    LONGTERM INCENTIVE PLAN


4.1
The Member MT will be entitled to an equity incentive grant. The Member MT will
be granted 20,000 Stock Options and 20,000 Performance Stock Units. The formal
Grant date will be will be the first trading day after the Company publishes its
Earnings Press Release over Q2, 2012.








--------------------------------------------------------------------------------







5
30% RULING



5.1
Subject to confirmation of the Tax authorities, the Company considers the
so-called '30% ruling' applicable to you under the current tax regulations. The
company shall submit an application for this special tax-rule to the tax
authorities.





PK







--------------------------------------------------------------------------------






nxplogoa04.jpg [nxplogoa04.jpg]


Employment Agreement between the Company and Mr. P. Kelly    June 6, 2012




The 30% ruling allows the Company to pay you approximately 30% of practically
all remuneration in the form of a tax-free compensation for so called 'extra
territorial costs'. Consequently, your legal and taxable wage is reduced by the
same percentage, so your remuneration is for approximately 30% paid as a
tax-free compensation and for approximately 70% as taxable wage.


The 30%-ruling only applies to so-called income from present employment, which
includes, among other things, monthly salaries and annual incentives, but
excludes (future) pension payments and redundancy payments. Moreover, under the
30%-ruling, you are eligible for a limited taxation also on other Dutch taxable
income you might have.




6
MOBILITY ALLOWANCE



6.1
The Member MT will be offered to continue the lease car arrangement of his
predecessor.

Instead of continuing this lease car, the Member MT can opt for a mobility
allowance towards the costs of a car or other form of transportation. This
currently amounts to EUR 1,700 gross on a monthly base per the policy referred
to in Annex 1. In case this policy changes, the new policy will apply in full to
the Member MT.




7
HOUSING



7.1
The Company shall compensate the rent for an apartment in the Eindhoven area up
to an amount of EUR 3,500 per month net after Dutch taxes. The cost of gas,
water, electricity, heating etc. is for your personal account, as are telephone
expenses.





8
RELOCATION AND HOMELEAVE ARRANGEMENTS



8.1
Moving costs: The cost of moving your household effects to the Eindhoven area as
well as some household effects to Florida (US) and Portugal shall be borne by
the Company. Besides, depending on the costs the Company will bear storage costs
in the US.



8.2
General expenses: The Member MT shall receive a once-only allowance of EUR 7,750
net after taxes, to cover any general expenses associated with the move
excluding moving costs.



8.3
The Company will reimburse per annum two business class air flight tickets the
Netherlands- USA and vice versa for both the Member MT and his wife. The Company
will compensate two return tickets USA- the Netherlands vv per annum, business
class, for his daughter during the first 2 years of this Agreement.





9
HOLIDAYS








--------------------------------------------------------------------------------





9.1
The Member MT shall be entitled to 25 working days vacation per year. In taking
vacation, the Member MT shall duly observe the interests of the Company. If the
Company has designated working days as collective days off for all CLA employees
in the Netherlands and as a result the unit in which the employee works is
closed, these days will not affect your holiday entitlement. For further
information see Annex 2.







10
INSURANCES





PK







--------------------------------------------------------------------------------






nxplogoa05.jpg [nxplogoa05.jpg]


Employment Agreement between the Company and Mr. P. Kelly    June 6, 2012




10.1
The Company will continue the current Cigna Health Insurances for the Member MT
and his wife.



10.2
The Member MT will be covered by an accident insurance policy in accordance with
the relevant group policy as applicable from time to time. The current policy is
attached hereto in Annex 3.



10.3
The Company shall pay the annual contribution of the Company Director and
Officers Liability Insurance policy. This insurance shall provide coverage to
the Member MT as mentioned in the relevant policy.





11
INDUSTRIAL DISABILITY



11.1
The Member MT shall participate in the Company policy with regard to Industrial
disability in accordance with such policy as applicable from time to time. The
current policy is attached hereto in Annex 4. In case this policy changes, the
new policy will apply in full to the Member MT.



11.2
The Company shall not be bound by the payment obligations under the policy
referred to in paragraph 11.1 if the Member MT has a claim against third parties
in respect of his disablement. Upon surrender to the Company of such claim- in
so far as it relates to loss of salary- an amount equal to the aforesaid
balance- but for no longer than the period stated in paragraph 11.1 -shall be
paid by the Company in advance.



11.3
The Company offers the Member MT the possibility to enter into the ANW
(Surviving Dependants Act) shortfall insurance, in accordance with such policy
as applicable from time to time. If the



Member MT wishes to take out ANW shortfall insurance, he should notify the
Company within two months after employment with the Company, he gets married or
lives together as if married, or becomes parent.




12
PENSION



12.1
As soon as the Company established an International Pension Plan, the Member MT
will be invited to participate according to the applicable terms and conditions
of the plan.





13
FISCAL ASSISTANCE



13.1
NXP Corporate Fiscal in consultation with Ernst & Young will assist the Member
MT in the filing of his annual tax returns for The Netherlands, US and rounding
off Singapore.










--------------------------------------------------------------------------------





14
CONFIDENTIALITY AND RETURN OF PROPERTY



14.1
The Member MT may not, either during or after the end of this Agreement, use
confidential information about the Company and its group or affiliated companies
(collectively referred to as: the "Group") and the Group's activities or
products, including information about suppliers, customers and other relations,
for any other purpose than is necessary in connection with the performance of
his duties. The Member MT shall maintain such information carefully and ensure
that third parties do not become aware of it other than in accordance with this
paragraph 14.1. The provisions of this paragraph do not apply if the





PK







--------------------------------------------------------------------------------








nxplogoa06.jpg [nxplogoa06.jpg]




Member MT is required to use or disclose the information by law or pursuant to a
court
decision.


14.2
With regard to property of the Group, including documents, computer discs and
other data carriers as well as copies thereof, which come into the Member MT's
possession in connection with the performance of his duties, the Member MT shall
not use such property in any other way and shall not keep it any longer than is
necessary to perform his duties, and the Member MT shall in any event hand over
or return such property immediately to the Company at the latter's request or,
at the Member MT's own initiative, if he has not carried out his duties for any
reason for more than two weeks or the employment has ended.



14.3
If information as referred to in paragraph 14.1 has been stored in a computer
system of the Member MT or has otherwise been stored in a form which does not
have to be handed over or returned by the Member MT pursuant to paragraph 14.2,
the Member MT shall not keep that information for any period longer than is
necessary to perform his duties, and in any event destroy the information
immediately at the Company's request or, at the Member

MT's own initiative, if he has not carried out his duties for any reason for
more than two
weeks or the employment has ended.




15
NO ADDITIONAL OCCUPATION



15.1
The Member MT shall refrain from accepting remuneration or time consuming non­
remunerated work activities with or for third parties or from doing business for
his own account without the prior written consent of the Company.





16
NON-COMPETITION



16.1
During this Agreement and a period of one year after the end of this Agreement
the Member MT may not, without the Company's prior written consent, directly or
indirectly, for herself or for others, and against payment or otherwise, in any
way work for, or be involved or have an interest in, any person, company or
organisation which conducts activities comparable to or competing with the
Group's activities. The preceding sentence shall also

apply to activities in areas in which the Group has become active since the
execution of this
Agreement. During this Agreement and a period of one year after the end of this
Agreement the Member MT may not, without the Company's prior written consent,
directly or indirectly, for herself or for others, and against payment or
otherwise, in any way do business or maintain any form of business contact with,
or work for, or be involved or have an interest in (future)





--------------------------------------------------------------------------------





customers or commercial contacts of the Group that were such of the group in the
two years preceding the termination of employment.




17
INTELLECTUAL PROPERTY



17.1
The Company shall be fully entitled to all rights, including all intellectual
property rights, under Dutch or foreign law in respect of everything created
wholly or partly by the Member MT independently or in cooperation with others
during, and until one year after the end of, this Agreement, including but not
limited to data banks, trade names, know-how, trademarks, designs, products,
drawings, inventions and works (hereinafter referred to as "Objects"),
irrespective of whether the Objects have been created at the workplace or
elsewhere and during or outside working hours. The Company shall have sole
discretion in deciding whether to apply for protection of such rights.








--------------------------------------------------------------------------------








nxplogoa07.jpg [nxplogoa07.jpg]




17.2
The Member MT shall not have the right to mention his name or have it mentioned
in connection with the rights referred to in paragraph 17.1, with the exception
of the provisions of section 14 subsection 1 of the 1995 Patent Act
(Rijksoctrooiwet 1995). The hereby

waives in respect of the rights referred to in paragraph 17.1 his moral rights
as referred to in section 25 of the 1912 Copyright Act (Auteurswet 1912) and any
claims he may have to any financial compensation in addition to his salary,
provided that the law permits such waiver.


17.3
The Member MT shall inform the Company immediately if he creates, alone or in
cooperation with others, an object which is subject to a right as referred to in
paragraph

17.1. Where necessary and possible, the Member MT shall hereby assign to the
Company
with future effect the rights referred to in paragraph 17.1, and the Company
hereby accepts such assignment. The Member MT shall, both during and after the
end of this Agreement,
give all cooperation to enable the Company to acquire the rights referred to in
paragraph 17.1, to register the rights in the Company's name and to enforce the
rights against third parties. The Member MT hereby gives the Company an
irrevocable power of attorney to perform the relevant actions in the Member MT's
name. The costs of the cooperation shall be borne by the Company.




18
GIFTS



18.1
The Member MT shall not in connection with the performance of his duties,
directly or indirectly, accept or demand commission, contributions or
reimbursement in any form whatsoever from third parties. This does not apply to
customary promotional gifts of little value, also taking into consideration
provision 1.4 of this Agreement.



If the Member MT is in breach of paragraphs 14.1 up to and including 18.1, he
shall, in derogation from the provisions of section 7:650 subsections 3, 4 and 5
Civil Code, owe to the Company without any demand or other prior notice a
non-recurrent penalty of EUR 10,000, to be increased by a penalty of EUR 100 for
each day, including a portion of a day, that the breach continues. The Company
shall be entitled to the penalty without prejudice to any claim for performance
of the obligations set out in paragraphs 14.1 up to and including 18.1.




19
TRAVEL RULES



19.1
Until further notice, the current NXP travel rules will be applicable. For these
Travel rules we refer to Annex 5.





20
AMENDMENTS






--------------------------------------------------------------------------------







20.1
Amendments to this Agreement may only be agreed upon in writing and with regard
to the Company, solely when a decision to that effect has been taken by the
competent body of the Company. The payments and amounts referred to in
paragraphs 6, 7 and 8 may be altered unilaterally by the Company if fiscal
and/or government regulations make this necessary.





21
MISCELLANEOUS



21.1
This is a fully integrated Agreement that supersedes all prior Agreements,
whether oral or written, between the Member MT and the Company, its predecessor
companies or affiliated companies, with the exception of the letter 'Special
Payment' dated May 17, 2012.








--------------------------------------------------------------------------------








nxplogoa08.jpg [nxplogoa08.jpg]


21.2
The Data concerning the Member MT will be recorded in one or more personnel
registration systems.





22
APPLICABLE LAW, NO COLLECTIVE LABOUR AGREEMENT



22.1
This Agreement is governed by the laws of the Netherlands . You and we
irrevocably agree that any legal suit, action or proceeding arising out or based
upon this Contract or the terms of your Employment or the transactions
contemplated hereby may be instituted in any court in the Netherlands.



22.2
No Collective Labour Agreement is applicable to this Agreement.





All annexes are part of the contract. By signing this contract you declare to
have read and agree with
the terms and conditions stated in the contract and the annexes.


In case of any questions, please contact Jose Stinis:Tel: [********].
    
Please initial and sign the enclosed copy of this contract and return it before
June 12th, 2012 to Jose
Stinis, High Tech Campus 60 room 3.12 , 5656 AG Eindhoven, The Netherlands.


With kind regards,






/s/ Richard L. Clemmer                        /s/ P. Kelly
--------------------------------
--------------------------------

Mr. R.L Clemmer                        Mr. P. Kelly
Chief Executive Officer of NXP Semiconductors N.V.








Annexes :
1.
Mobility Allowance

2. Holidays





--------------------------------------------------------------------------------





3.
Accident Insurance

4.
Industrial disability

5.
Travel rules

6.
Business Code of Conduct

7.
NXP Semiconductors N.V.'s rules on holding and trading in NXP Securities

8. Code of ethics Senior Financial officers





